DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-8, 10-15, and 17-23 are allowed.  The closest prior art fails to explicitly disclose, teach or suggest, a transformation component that transforms the second brake curve model into a transformed brake curve model that enables the second vehicle to simulate a braking performance of the first vehicle, in combination with the other claim elements.  These features would not be obvious to one of ordinary skill in the art without unreasonable hindsight reconstruction.  The closest prior art, Shalev-Shwartz US 2019/0291728 discloses a processing device that assumes a maximum braking capability of a target vehicle based on a recognition of the vehicle however fails to teach using the braking capability of the target to adjust the characteristics of the host vehicle.  The term vehicle type has been defined by the Applicant as the make, model and the year of the vehicle in the arguments filed on 2/19/21.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669